DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21, 25-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 19, the functional limitation of “an angle space of the illumination radiation of the projection optical unit at the reticle is such that only one of the two first orders of diffraction of the illumination radiation reflected at the reticle is contained in the beam of the projection optical unit” renders the claim indefinite because it is not clearly understood how the optical system can perform its function as recited.  It is the Examiner’s position that the claim does not have sufficient structures to warrant the presence of that functional language.  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

5.	At best the claimed subject matters are understood (see rejection under 35 U.S.C. 112, second paragraph, supra). Claims are anticipated/unpatentable by/over references.
6.	Claims 19-31 and 35-41 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi (U.S.Pat. 5,638,211). 
                                           
    PNG
    media_image1.png
    345
    202
    media_image1.png
    Greyscale

	Shiraishi discloses an optical system having an illumination optical unit (1-10) configured to transfer illumination radiation (Li) to a reticle (11) and a projection optical system (13) configured to project structures of the reticle onto a light-sensitive material (17) wherein the illumination is reflected at the reticle. Shiraishi further discloses a dipole setting (6) configured to transfer radiation to the reticle, a radiation source (1) configured to generate illumination radiation and wherein the optical system is used in a microlithographic projection exposure apparatus (see figure1).  Thus, Shiraishi discloses substantially all of the limitations of the instant claims as recited.  Shiraishi does not expressly disclose “an angle space of the illumination radiation of the projection optical unit at the reticle is such that only one of the two first orders of diffraction of the illumination radiation reflected at the reticle is contained in the beam of the projection optical unit”.  However, Shiraishi suggests that either one of the ±first order diffracted beams and the 0-order diffracted beam produced from the pattern (12) of the mask (11) contains in the beam of the projection optical system (13) (see abstract).  In view of such teachings, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Shairaishi to come up with the claimed invention as specified in claims 19-35 and 35-41 of the present application.  It would have been obvious to a skilled artisan to adjust the angles of the illumination radiation of the illumination optical unit and so that only one of the two first orders of diffraction of the illumination radiation reflected at the reticle is contained in the beam of the projection optical unit.  The purpose of doing so would have been to reduce shadowing effects and thereby improving the quality of the printed images on the substrate. 
Allowable Subject Matter
7.	Claims 32-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 32-34 have been found allowable since the prior art of record either alone or in combination, neither discloses nor makes obvious a combination of an optical system having an illumination optical unit and a projection optical unit with particular structures and arrangement between these elements and satisfying specific conditions as recited in the mentioned claims of the present application.
Prior Art Made of Record
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shiraishi (US 2004/0248043 A1); Trogisch et al (US 2009/0097004 A1) disclose optical systems and have been cited for technical background.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
1/7/22

/HUNG NGUYEN/Primary Examiner, Art Unit 2882